Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1/A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 World Web Publishing.com Corp. ( Name of small business issuer in its charter ) Nevada 14-18260 32 (State of Incorporation) (Primary Standard Industrial (I.R.S Employer Identification Classification Code Number) Numb er) 280-13071 Vanier Place Richmond, BC V6V2J1 Canada Telephone Number: (604) 249-5010 Fax: (604) 303-7773 ( Address and telephone number of principal executive offices ) 487-treet Blaine, WA 98230-4033 ( Address of principal place of business or intended principal place of business ) Incorp Services, Inc. 3155 East Patrick Lane, Suite 1 Las Vegas, Nevada 89120-3481 ( Name, address and telephone number of agent for service ) Copies to: Christopher H. Dieterich Dieterich & Mazarei, LP 11300 West Olympic Blvd., Suite 800 Los Angeles, California 90064 If any securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box: ¨ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ¨ If delivery of the prospectus is expected to be made pursuant to Rule 434, please check the following box. ¨ 1 CALCULATION OF REGISTRATION FEE Title of Each Class of Amount Proposed Proposed Amount Securities to be to be Offering Price Aggregate Of Registered Registered Per Share Offering Price Registration Fee Common Stock, $.001 par 9,500,000 $ 0.10 $ 950,000 $ value Common Stock, $.001 par 100,000 $ 0.10 $ 10,000 $ value Common Stock, $.001 par 150,000 $ 0.10 $ 15,000 $ value Total $ 0.10 $ 975,000 $ Total Registration Fee (1) Estimated solely for purposes of calculating the registration fee in accordance with Rule 457(e) under the Securities Act of 1933. (2) Represents 100,000 shares underlying warrants issued in accordance to an April 2008 agreement whereby the warrants were issued in exchange for services rendered. (3) Represents 150,000 shares underlying warrants issued in a private placement in June 2008. The date of this prospectus isAugust , 2008. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. THE SECURITIES MAY NOT BE SOLD UNTIL THE REGISTRATION STATEMENT FILED WITH THE SECURITIES AND EXCHANGE COMMISSION IS EFFECTIVE. THIS PROSPECTUS IS NOT AN OFFER TO SELL THESE SECURITIES AND IT IS NOT SOLICITING AN OFFER TO BUY THESE SECURITIES IN ANY STATE WHERE THE OFFER OR SALE IS NOT PERMITTED. 2 PROSPECTUS WORLD WEB PUBLISHING.COM CORP. REGISTERING PRICE: $ 0.10 PER SHARE This prospectus by World Web Publishing.com Corp. (the Company) consists of a registration by current shareholders of up to 9,750,000 common shares of the Company at a price of $ 0.10 per share. This registration, of up to 9,750,000 shares, is being made by the Company on behalf of the selling shareholders. Our common stock is presently not traded on any market or securities exchange. The 9,750,000 shares of our common stock can be sold by selling security holders at a fixed price of $ 0.10 per share until our shares are quoted on the Over the Counter Bulletin Board (OTCBB) and thereafter at prevailing market prices or privately negotiated prices. We cannot ensure that our shares will be quoted on the OTCBB. Investment in the Company is highly speculative and involves a high degree of risk to the public investors and shares should be purchased in the aftermarket (if one develops) only by persons who can afford to lose their entire investment. See Section Entitled Risk Factors on pages8 - 20. No public market exists for the Companys securities and there can be no assurance that a public trading market will develop in the Shares of Common Stock. An Investment in the shares is speculative and subject to certain risk factors. See Section Entitled Risk Factors on pages8 - 20. The information in this prospectus is not complete and may be changed. During the offering period, we are required to update this Registration Statement to reflect any facts or events arising after the effective date of this Statement, filed with the Securities and Exchange Commission that represents a fundamental change in the information set forth in the Statement. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the commission, acting pursuant to said section 8(a), may determine. Information contained herein is subject to completion or amendment. A registration statement relating to these securities has been filed with the Securities and Exchange Commission, but is not yet deemed effective. These securities may not be sold nor may offers to buy be accepted prior to the time the registration statement becomes effective. This prospectus shall not constitute an offer to sell nor the solicitation of an offer to buy nor should there be any sale of these securities in any state in which such offer, solicitation or sales would be unlawful prior to registration or qualification under the securities laws of any such state. NEITHER THE SECURITIES AND EXCHANGE COMMISSION NOR ANY STATE SECURITIES COMMISSION HAS APPROVED OR DISAPPROVED OF THESE SECURITIES OR PASSED UPON THE ADEQUACY OR ACCURACY OF THIS PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. The Date Of This Prospectus Is: August , 2008 3 TABLE OF CONTENTS PROSPECTUS SUMMARY 6 RISK FACTORS 8 USE OF PROCEEDS 20 SELLING STOCKHOLDERS 20 PLAN OF DISTRIBUTION 22 DESCRIPTION OF SECURITIES 24 LEGAL MATTERS 24 EXPERTS 25 BUSINESS 25 MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 29 MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITIONAND RESULTS OF OPERATIONS 31 MANAGEMENT 37 EXECUTIVE COMPENSATION 39 BENEFICIAL SECURITY OWNERSHIP OF MANAGEMENT AND CERTAIN BENEFICIAL OWNERS 43 CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 43 AVAILABLE INFORMATION 43 INDEMNIFICATION FOR SECURITIES ACT LIABILITIES 44 Index to Financial Statements for the period ended June 30, 2008 46 Index to Financial Statements for the year ending December 31, 2007 58 YOU MAY RELY ONLY ON THE INFORMATION CONTAINED IN THIS PROSPECTUS. WE HAVE NOT AUTHORIZED ANYONE TO PROVIDE INFORMATION DIFFERENT FROM THAT CONTAINED IN THIS PROSPECTUS. NEITHER THE DELIVERY OF THIS PROSPECTUS NOR THE SALE OF COMMON STOCK MEANS THAT INFORMATION CONTAINED IN THIS PROSPECTUS IS CORRECT AFTER THE DATE OF THIS PROSPECTUS. THIS PROSPECTUS IS NOT AN OFFER TO SELL OR SOLICITATION OF ANY OFFER TO BUY THESE SHARES OF COMMON STOCK IN ANY CIRCUMSTANCES UNDER WHICH THE OFFER OR SOLICITATION IS UNLAWFUL. 4 WORLD WEB PUBLISHING.COM CORPORATION PROSPECTUS SUMMARY T HIS SUMMARY HIGHLIGHTS INFORMATION CONTAINED ELSEWHERE IN THIS PROSPECTUS . B ECAUSE IT IS A SUMMARY , IT MAY NOT CONTAIN ALL OF THE INFORMATION THAT IS IMPORTANT TO YOU . A
